Third District Court of Appeal
                               State of Florida

                            Opinion filed May 6, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2396
                          Lower Tribunal No. 3-23623
                             ________________


                            Christopher Isidore,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Repondent.



     A Case of Original Jurisdiction—Ineffective Assistance of Appellate
Counsel.

     Christopher Isidore, in proper person.

      Pamela Jo Bondi, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for respondent.

Before SALTER, FERNANDEZ and SCALES, JJ.

     PER CURIAM.
       Pursuant to Rule 9.141(d) of the Florida Rules of Appellate Procedure,

Christopher Isidore filed with this Court a petition alleging ineffective assistance

of Isidore’s appellate counsel. Isidore’s petition asserts two grounds: (1) Isidore’s

appellate brief raised only a minor procedural error, to the exclusion of the

substantive issue that resulted in Isidore’s incarceration (i.e. whether the trial

court’s finding of Isidore’s probation violation was based on competent substantial

evidence); and (2) Isidore’s appellate counsel failed to detect and raise the issue of

improperly calculated jail credit.

       Based on the State’s confession of error on the second issue, we grant the

petition insofar as it relates to the calculation of Isidore’s jail credit, and remand

the case to the trial court for such recalculation. In all other respects, we deny the

petition.

       Petition denied in part and granted in part; remanded as provided herein.




                                          2